Citation Nr: 0901829	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  04-25 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date prior to June 1, 1998, for 
an award of dependency and indemnity compensation (DIC).  


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from April 1968 to April 
1971.  The veteran died in August 1993.  The appellant is the 
surviving spouse of the deceased veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was previously before the Board in 
October 2005 and May 2008.  It was remanded both times for 
additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.  


REMAND

The appellant is claiming entitlement to an effective date 
prior to June 1, 1998, for the grant of DIC benefits.  In a 
June 2004 statement, the appellant has claimed that the 
effective date for the grant of DIC should be September 1993, 
which is the date she filed a claim with Social Security 
Administration (SSA) for her daughter, R.A.

Except as otherwise provided, the effective date of an 
evaluation and award of disability compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be on the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  The 
effective date of an award of dependency and indemnity 
compensation for which application is received within one 
year from the date of death shall be the first day of the 
month in which the death occurred.  38 C.F.R. § 3.400(c)(2).

Pursuant to 38 C.F.R. § 3.153, an application for SSA 
benefits is considered a claim for death benefits and is 
deemed to have been received in the Department of Veterans 
Affairs as of the date of receipt by the Social Security 
Administration, provided such application is "on a form 
jointly prescribed by the Secretary and the Secretary of 
Health, Education, and Welfare."

Associated with the claims file is a computer generated 
statement purportedly from the Social Security Administration 
which indicates that R.A. was in receipt of Social Security 
benefits in the amount of $1,444.00 for 1993.  Other 
documents of a similar nature indicate that she also received 
benefits at least through 1997.  These documents evidence 
that R.A. was in receipt of some sort of benefit from Social 
Security Administration from 1993 to 1997 but the nature of 
the benefit is not apparent.  There is no indication that the 
benefit which was awarded by Social Security in 1993 was 
associated with the death of the veteran.  Furthermore, there 
is also associated with the claims file a response from 
Social Security Administration dated in June 2006, which 
indicates that R.A. is not entitled to disability or SSI 
benefits, at least to the date of the response.

It is not apparent to the Board why there is a discrepancy 
between the evidence submitted by the appellant and the June 
2006 response from Social Security Administration.  The 
nature of the benefits R.A. was receiving from Social 
Security (if any) and the date of the application for such 
benefits must be determined prior to further adjudication of 
this claim.  

The Board remanded the issue in May 2008 in order to contact 
the Social Security Administration to determine the nature of 
the benefits R.A. was receiving from Social Security (if any) 
and the date of the application for the same.  If R.A. was in 
receipt of Social Security benefits, the Social Security 
Administration was also requested to produce, if possible, a 
copy of the application for the benefits.  If the original 
application could not be produced and copied, Social Security 
was to provide a sample copy of the type of application form 
that would have been used when the claim was originally 
filed.  

Social Security was provided with copies of seven pages of 
evidence which referenced R.A.'s alleged Social Security 
benefits and was requested to determine the nature of the 
benefits R.A. was receiving and the date of application for 
the same.  

In October 2008, Social Security responded with a form letter 
which merely indicated that the medical records requested 
could not be found as requested, such records do not exist 
and further efforts to locate the evidence would be futile.  
The October 2008 communication from Social Security 
Administration was not responsive to the Board's request.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.  In light of the foregoing, this case 
must be remanded again for the actions set forth below.  

Accordingly, the case is REMANDED for the following action:

1.  Resend to Social Security 
Administration copies of R. A.'s benefits 
statements dated from 1993 to 1997 and a 
copy of the June 2006 statement from 
Social Security.  Request that Social 
Security review the documents and any 
other applicable databases to determine 
the nature of the benefits R.A. was 
receiving from Social Security (if any) 
and the date of the application for the 
same.  If, in fact, R.A. was in receipt 
of Social Security benefits at 


any time, a copy of the application for 
the benefits should be obtained.  If the 
original application cannot be produced 
and copied, Social Security should 
provide a sample copy of the type of 
application form that would have been 
used when the claim was originally filed.  
Social Security must be informed that the 
Board is not seeking medical records but 
rather analysis by Social Security as to 
the date, if any, R.A. submitted a claim 
for benefits, the nature of the benefits 
granted and a copy of the type of 
application for benefits which would have 
been utilized at the time she submitted 
her claim, if any.  

2.  After completing any additional 
necessary development, the claim for an 
effective date prior to June 1, 1998, for 
an award of DIC should be readjudicated.  
If the disposition remains unfavorable, 
furnish the appellant a supplemental 
statement of the case and afford an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

